DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8, 13-20 and 25-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akutsu (2020/0164270).
Akutsu shows the use of a body support member comprising: a frame (3) comprising laterally spaced apart first and second support locations (see Fig. 4); a cylindrical rod shaped a leaf spring (32b) having a longitudinal axis and extending between the first and second support locations, wherein the leaf spring comprises opposite first and second ends coupled to the frame along the longitudinal axis (see para [0033]); and a flexible shell (31) coupled to the frame at a third support location longitudinally spaced apart from the first and second support locations, wherein the flexible shell is coupled to the leaf spring between the first and second support locations (see Fig. 4).  Regarding claims 2-3 and 16-17, Akutsu shows the spring having a bow or curved shaped in an unloaded configuration (as a result of the bowed/curved middle section shown Fig. 6).  Regarding claims 6 and 20, Akutsu discloses the leaf spring is moveable between an unloaded configuration and a loaded configuration, wherein the leaf spring is linear in the unloaded configuration and wherein the leaf spring is bow-shaped in the loaded configuration (the leaf is mostly linear when unloaded, Fig. 4, 6, and is inherently bow-shaped when loaded since such as described by statement “The cushion plate 31 bends under a load of the seated person and moves rearward against resilience of the springe 32 to thereby flexibly support the seated person.” para[0034]).  Regarding claims 7-8, Akutsu shows the leaf spring is “simply” supported at the first and second ends as there are no other connections which allows it to be “fixedly” supported as the flexible shell bends under a load against the spring as its “fixed” in place (Fig. 4, see para[0034]).  Regarding claims 13-14 and 25-26, Akutsu shows the third location comprising a pair of lateral locations (which allow the flexible shell to be inherently pivotally coupled to upper spring 32A, as shown in Fig. 4).  The flexible shell inherently pivots with respect to the frame as a load it bends under a load.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akutsu in view of Pinto (EP 1493618A2).  Akutsu shows all of the teachings of the claimed invention except the use of the leaf spring being movable with respect to the first and second locations.  Pinto teaches the use of a leaf spring (44,46) connected to a frame (20) at laterally spaced locations (30) in order to allow the leaf spring to be translatable, movable and rotatable to a longitudinal axis relative to the first and second support locations (as the leaf spring is moved/translated along the longitudinal axis into a position and can rotate as shown in Figs. 5-6).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the seat of Akutsu with the teachings of Pinto in order to allow for easier assembly and disassembly of the flexible shell attachment to the frame. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BARFIELD whose telephone number is (571)272-6852.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY D BARFIELD/Primary Examiner, Art Unit 3636                                                                                                                                                                                                        


adb
August 09, 2022